DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 6 and 7 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by
Kirchhoff (US 1,175,530). Regarding claim 1, Kirchhoff discloses a driveshaft having a mixing agitator
(18) coupled on a first end and having an opposing second end that is capable of being coupled to a
rotational drive; wherein the shaft comprises a vertically grooved cylindrical sleeve (19) having an outer
peripheral diameter larger than that of said shaft. Regarding claim 3, said shaft includes a shaft coupler
on said second end (see drawing). Regarding claim 6, the cylindrical sleeve is attached to the shaft by a
fastener (22). Regarding claim 7, said fastener is a setscrew (22). 
Claims 1, 3, 6 and 7 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Franklin
(US 580,266). Regarding claim 1, Franklin discloses a driveshaft having a mixing agitator (19) coupled on a first end and having an opposing second end that is capable of being coupled to a rotational drive;
wherein the shaft comprises a solid cylindrical sleeve (23) having an outer peripheral diameter larger
than that of said shaft. Regarding claim 3, said shaft includes a shaft coupler on said second end (see Fig. 2). Regarding claim 6, the cylindrical sleeve is attached to the shaft by a fastener (25). Regarding claim 7, said fastener is a setscrew (25).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kirchhoff (US 1,175,530) in view of Blish et al. (US 1,843,315). The driveshaft of Kirchhoff was discussed above.
Franklin does not explicitly state that the shaft is steel. Blish teaches a shaft being steel (see page 7 line
23). It would have been obvious to one of ordinary skill in the art to have made the shaft of steel for well know strength advantages.
Claim 2 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Franklin (US 580,266) in view of Blish et al. (US 1,843,315). The driveshaft of Franklin was discussed above. Franklin does not explicitly state that the shaft is steel. Blish teaches a shaft being steel (see page 7 line 23). It would have been obvious to one of ordinary skill in the art to have made the shaft of steel for well know strength advantages.  
Claims 4 and 5 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Franklin
(US 580,266) in view of Haydon (US 3,909,646). The driveshaft of Franklin was discussed above.
Franklin further discloses that the shaft coupler (pinion 17) has plural recessed cavities. However, the material of the coupler is not disclosed. Haydon teaches making a coupler of Teflon (see col. 18, lines
 12-14). It would have been obvious to one of ordinary skill in the art to have made the coupler of Teflon because Haydon explains that it is “heretofore” known to do so.
Response to Arguments
Fig. 2 of Franklin and Fig. 1 of Kirchhoff show the respective heat sinks not being immersed in slurry.  Furthermore, as held in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), the intended level of material intended to be used with a mixing device during an intended operation “does not differentiate the claimed apparatus from a prior art apparatus”.  
Independent claim 1 recites five alternatives concerning the heat sink.  Applicant’s arguments that one of the five alternatives in not anticipated by a given reference is insufficient to overcome a rejection based upon another of the alternatives.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774